
	
		I
		112th CONGRESS
		1st Session
		H. R. 791
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Ms. Loretta Sanchez of
			 California (for herself, Ms.
			 Foxx, and Mrs. McMorris
			 Rodgers) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to provide
		  flexible spending arrangements for members of the uniformed services, and for
		  other purposes.
	
	
		1.Flexible spending
			 arrangements for the uniformed services
			(a)Flexible
			 spending arrangements
				(1)In
			 generalChapter 3 of title 37, United States Code, is amended by
			 adding at the end the following new section:
					
						213.Flexible
				spending arrangements
							(a)Flexible
				spending arrangements for the uniformed services(1)Each Secretary concerned
				shall establish procedures to implement flexible spending arrangements with
				respect to basic pay under section 204 of this title and compensation payable
				under section 206 of this title for health care and dependent care on a pre-tax
				basis in accordance with regulations prescribed under sections 106(c) and 125
				of the Internal Revenue Code of 1986.
								(2)In establishing the procedures
				required by paragraph (1), each Secretary concerned shall consider life events
				of members of the uniformed services that are unique to them as members of the
				uniformed services, including changes relating to permanent changes of duty
				station and deployments to overseas contingency operations.
								(b)Deductions not
				prohibited for enlisted membersSection 701(c) of this title, relating to
				assignment of the pay of an enlisted member, may not be construed to prohibit
				or invalidate the flexible spending arrangements authorized by this section
				with respect to the pay or compensation of an enlisted
				member.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 3 of
			 such title is amended by inserting after the item relating to section 204 the
			 following new item:
					
						
							213. Flexible spending
				arrangements.
						
						.
				(b)Implementation
			 and source of funds
				(1)ImplementationEach Secretary concerned shall establish
			 the procedures required by section 213(a) of title 37, United States Code, as
			 added by subsection (a)(1) not later than 180 days after the date of the
			 enactment of this Act.
				(2)Source of
			 fundsTo cover the cost of
			 establishing the procedures described in paragraph (1), each Secretary
			 concerned shall use funds otherwise available for the operation of the Office
			 of that Secretary.
				(3)Secretary
			 concerned definedIn this subsection, the term Secretary
			 concerned has the meaning given such term in section 101(5) of title 37,
			 United States Code.
				(c)Review of applicability to Selected
			 Reserve
				(1)In
			 generalNot later than
			 November 1, 2011, the Secretary of Defense shall submit to the congressional
			 defense committees recommendations on the advisability of authorizing flexible
			 spending arrangements as described in section 212 of title 37, United States
			 Code, as added by subsection (a)(1), for members of the Selected
			 Reserve.
				(2)Congressional
			 defense committees definedIn this subsection, the term
			 congressional defense committees has the meaning given such term
			 in section 101(a) of title 10, United States Code.
				
